DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
Claims 2-19 are allowed, with claim 13 being the independent claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 13 (and the depending claims thereof) under 35 U.S.C. 102(a)(1) as being anticipated by Xia has been withdrawn in light of Applicant’s remarks submitting that the cited reference does not teach or reasonably suggest the limitations of the device for detecting a vital sign comprising at least one of a heart rate and a respiratory rate of a subject, including an element for generating reference signals that is able to modify the phase and/or frequency of the adjustable second reference signal on the basis of the signal produced by the phase or frequency comparator. The second reference signal adjustable, and the adjustment is predicated on the signal produced by the phase or frequency comparator. Also, the phased-locked loop acts as a demodulator. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of the Invention


Conclusion
Claims 2-19 are allowed, with claim 13 being the independent claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793